DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, it is unclear what an “external dimension” refers to such that a parallel extension can be determined.  Correction/clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0092167 (“Nishi”).
Claim 1
Nishi discloses a composite substrate comprising: a first substrate having a first bump protruding therefrom (substrate 10 with bump 153); and a second substrate having a first surface in contact with the first bump, and a second surface opposite to the first surface, the second surface having a second bump protruding therefrom, the second substrate being laminated on the first substrate in a thickness direction perpendicular to the first surface (Fig. 2, substrate 15 with bump 261); wherein the first bump and the second bump are partially overlapped with each other as viewed in the thickness direction (Fig. 2), the second bump has a rigidity which is lower than a rigidity of the first bump (paragraph [0069]).  

Claim 2
Nishi discloses the composite substrate according to claim 1, wherein the second substrate further comprises an electrically conductive through-electrode extending from the first surface to the second surface in the thickness direction (wiring 23, paragraph [0047]), wherein the second bump and the through-electrode being partially overlapped with each other as viewed in the thickness direction (Fig. 2, wiring 23 extends past the solder bump region).  

Claim 10
Nishi discloses the composite substrate according to claim 2, wherein the through-electrode defines an external dimension in a direction parallel to the first surface, the external dimension being increased in a direction from the first surface toward the second surface (Nishi, Fig. 2).  

Claim 11
Nishi discloses the composite substrate according to claim 1, further comprising: a third substrate laminated on the second substrate in the thickness direction, the third substrate providing a pressure chamber and a nozzle opening in communication with the pressure chamber (Nishi, substrates 11 -14, includes substrate 13 and diaphragm 14), wherein the third substrate comprises: a vibration plate in contact with the second bump and defining a part of the pressure chamber; and a piezoelectric element provided at a surface of the vibration plate (Nishi, substrate 13 includes pressure chambers 131 and piezoelectric elements 15).  

Claim 12
Nishi discloses the composite substrate according to claim 11, wherein the first substrate further comprises a driver circuit to drive the piezoelectric element (Nishi, Fig. 2, paragraph [0044], drive electrodes 152).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0092167 (“Nishi”) in view of U.S. Patent Pub. 2017/0028726 (“Sato”).
Claim 3
Nishi discloses the composite substrate according to claim 2.
Nishi does not appear to explicitly disclose wherein the second bump comprises a core, and an electrically conductive film formed on the core and in contact with the through- electrode.  
Sato discloses using a solder bump with a core (Fig. 2, paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated second bump comprises a core, and an electrically conductive film formed on the core and in contact with the through- electrode, as disclosed by Sato, into the device of Nishi, for the purpose of providing an elastic deformation which maintains improved contact with a driving wire (Sato, paragraph [0042-0043]).

Claim 4
Nishi in view of Sato discloses the composite substrate according to claim 3, wherein the core has a center offset from a center of the through-electrode as viewed in the thickness direction (Sato, Fig. 2).  

Claim 5
Nishi in view of Sato discloses the composite substrate according to claim 4, wherein the second bump extends in parallel to the second surface and defines an axis, the axis and the center Nishi, Fig. 2).  

Claim 6
Nishi in view of Sato discloses the composite substrate according to claim 5, wherein the axis is deviated from the center of the through-electrode in a direction toward an end portion of the second substrate as viewed in the thickness direction (Nishi, Fig. 2).    

Claim 7
Nishi in view of Sato discloses the composite substrate according to claim 5, wherein the axis is deviated from the center of the through-electrode in a direction away from an end portion of the second substrate as viewed in the thickness direction (Nishi, Fig. 2).      

Claim 8
Nishi in view of Sato discloses the composite substrate according to claim 5, wherein the center of the through- electrode and a center of the electrically conductive film are offset from each other in an extending direction of the axis as viewed in the thickness direction (Nishi, Fig. 2).        

Claim 9
Nishi in view of Sato discloses the composite substrate according to claim 3, wherein the through-electrode defines an external dimension in a parallel direction parallel to the first Nishi, Fig. 2).  
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853